Casey, J. (concurring).
I agree with the majority that the claimants herein have failed to demonstrate the "serious financial hardship” required by subdivision 6 of section 631 of the Executive Law, and that the awards made to them by the respondent board should be annulled for that reason. I would go further, however, and invalidate the board’s regulations on which its determination of "serious financial hardship” is based. These regulations, excluding from such consideration a homestead (9 NYCRR 525.9 [b] [1]), a family automobile (9 NYCRR 525.9 [b] [5]) and making the exemption of the claimant’s annual income discretionary (9 NYCRR 525.9 [c] [1]), would qualify almost every citizen of the State for crime victims compensation in the event of a crime related injury, in direct contravention of the express provision of subdivision 6 of section 631 of the Executive Law requiring the board to consider "ail of the ñnancial resources of the claimant” (emphasis added). The cited regulations should, therefore, be annulled as an improper yardstick by which to measure the determination required to be made by the board.
Furthermore, in my view, article 22 of the Executive Law was never legislatively intended to reimburse police and other peace officers for loss of "extra compensation”, such as overtime and night shift salary differentials, incurred as a result of injuries received in the performance of their duty. The declaration of policy and legislative intent contained in section 620 of the article clearly indicate that it is only "innocent persons” who suffer personal physical injury or death as a result of criminal acts and who may thereby "suffer disability”, "incur financial hardships” or "become dependent upon public assistance” who qualify for aid, care and support under the act, as a matter of (legislative) "grace”.
The presence of an officer at the scene of a crime and his involvement therein flow from the performance of his duty, rather than from his role as a victim. In such circumstances, he is not "the victim” of the crime, nor a "bystander”, nor a "passerby” who is injured during its commission. His presence at the scene has a purpose which the performance of his duty compels. When injured in the performance of such duty, he is not within the class of "victims” whom the Legislature sought *408to protect by the enactment. The conceded danger inherent in the duty is presumably the reason the officer continues to receive full pay, medical assistance and other benefits when recuperating from the injuries received, and which in the case of these individual claimants ranged from $18,500 per year to $22,200 per year.
The purpose of the legislation is not to make a crime victim financially whole as the result of a crime related injury, but to keep himself and his dependents from suffering unreasonable financial hardship. (See Matter of Gryziec v Zweibel, 74 AD2d 9, 14.)
The awards made herein should, therefore, be annulled not only for the failure of the claimants to show financial hardship, but because police and other peace officers when engaged in the performance of their duty are not within the class of crime victims whom the Legislature sought to benefit by article 22 of the Executive Law.